*240
By the Court,

Brown, J.
Of the several grounds of error alleged in this case, I deem it necessary to consider none but the first, as that is decisive. One of the elements of a sentence is that it be final and conclusive. The judgment pronounced by the Court is the sentence or conclusion of the law following upon ascertained premises, and must therefore he unconditional In this case the sentence is uncertain, and the respondent’s imprisonment is to depend upon a condition precedent — the payment or non-payment of the fine and costs within a certain number of days. To determine whether the fine and costs were paid within the time limited, Would require another adjudication ; a second judgment.
A sentence must be something more than & judgment nisi.
Had the judgment of-the Justice been that the respondent pay a fine of five dollars with costs taxed at $24 83, and that he he committed to the county jail until the same should be paid, not exceeding ten days, I have no doubt but that such a judgment would be valid — at least it would not be invalid on the score of uncertainty. The sentence would be certain and definite; the imprisonment in such a case is designed to securthe payment of the fine and costs and not to be in lieu thereof. See State vs. Bennett, 4 Dev. & Batt., 43; Matter of Sweetman; 1 Cow., 144.
The judgment of the Court below must be reversed.